Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005/194418 as evidenced by machine translation.
Regarding claim 1, 6-11 and 13-14, JP 2005/194418 discloses rubber compositions suitable for tire treads ([0001] and [0023]). These compositions comprise natural or synthetic rubber ([0008]) and synthetic organic particles with particle sizes of 0.01 to 100 um ([0012]) and silane coupling agents ([0005]). These particles are taught as produced by polymerizing a monomer having a hydroxyl group functional group with a monomer having a vinyl group ([0009]). These particles are taught as present in relative amounts such as claimed instantly ([0005]).
Regarding Applicants’ limitation to molecular weight in claim 1, this is seen as a results oriented parameter and easily optimized by one of ordinary skill in the art.
Regarding the sulfur content requirement of the microparticles in instant claims 2, 3 and 13; this limitation does not apply to microparticles produced from monomers.
Claims 5, 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite a method of production not taught by the reference and require sulfur containing monomers to produce microparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762